DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 1 is amended. Claims 2-18 are as previously presented. Therefore, claims 1-18 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on September 20, 2022 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chameroy et al. (FR 2958517 A1, hereinafter Chameroy) in view of Kim (KR 101256993 B1).
Regarding claim 1, Chameroy discloses a cooking appliance (Abstract, line 1, “…a cooking appliance forming a cooking chamber…”) comprising: 
a housing comprising a cooking vessel (Page 3, Para. 4 from end, lines 1-2, “…a pressurized food cooking appliance comprising a bowl and a lid intended to be associated to form a cooking chamber…”) configured to receive food to be cooked, 
a lid mounted pivotably on the housing between an open position in which the lid is configured to free access to the cooking vessel and a closed position in which the lid is configured to prevent access to the cooking vessel (Page 1, last Para., lines 2-3, “…a locking 1 unlocking means movable between a locking position and an unlocking position of the lid relative to the tank…”, where Page 2, Para. 1, last line, “…open the lid…”, the lid can be opened in the unlocked position and closed in the locked position), 
a steam outlet opening (Page 6, last Para., line 6, “…an orifice 9 for placing the inside of the chamber in communication with the outside…”), 
a steam outlet valve that is movable between a first valve position in which the steam outlet valve is configured to release the steam outlet opening and to place the interior of the cooking vessel in communication with the exterior of the cooking appliance so as to enable the exit of steam to the exterior of the cooking appliance (Page 6, last Para., lines 5-9, “…an orifice 9 for placing the inside of the chamber in communication with the outside and a calibrated valve 10 movable between a release position of the orifice 9 allowing the setting in communication with the interior of the enclosure with the outside when the pressure in the chamber exceeds the setpoint...”), and 
a second valve position in which the steam outlet valve is configured to close the steam outlet opening so as to enable an increase in pressure inside the cooking vessel (Page 6, last Para., lines 5-9, “…an orifice 9 for placing the inside of the chamber in communication with the outside and a calibrated valve 10 movable between a release position… and a closed position of the orifice 9 by the valve 10 to allow the pressure to rise or to stay at said set point…”), 
a lid locking mechanism configured to lock the lid in a closed position (Page 5, last Para., lines 3 from end, “Such a jaw unlocking locking means 2…”, where “Other types of locking means 1 mobile unlocking are also possible…”), and 
a control member (Page 7, last Para., lines 1-2, “…a selector 15 which is manually movable to control the movement of the locking 1 unlocking means 2 and that of the pressure management means 6.”) movably mounted on the lid (Fig. 1 and 2, selector 15 shown to be attached to the lid) and configured to be handled by a user (Page 7, last Para., lines 8-9, “…the selector 15 advantageously comprises at least a lever 16 to be grasped by the user…”) and to control the locking and unlocking of the lid relative to the housing (Page 7, last Para., line 3 from end, “The selector 15 is therefore advantageously rotary.”, where the rotary function allows control of the locking and unlocking of the lid), wherein the control member is configured to occupy: 
a first control position in which the lid is unlocked in relation to the housing and the lid is configured to be moved into the open position (Page 12, Para. 2, lines 2 from end, “…selector 15…in its second position (corresponding to the unlocking…”, where the lid would be unlocked and capable of being put into an open position), 
a second control position in which the lid is locked in the closed position and the steam outlet valve is maintained in the first valve position (Page 12, Para. 2, lines 2 from end, “…selector 15 is itself moved from its first position (corresponding to the lock)…”, where the selector has a predetermined position, Page 13, Para. 3, lines 4-7, “…the selector 15 is advantageously designed on the one hand to adopt at least one predetermined position in which it forces the calibrated valve 10 to adopt a release position of the orifice 9 allowing the communication of the inside of the enclosure with the outside…”), and 
a third control position in which the lid is locked in the closed position and the steam outlet valve is maintained in the second valve position (Page 12, Para. 2, lines 2 from end, “…selector 15 is itself moved from its first position (corresponding to the lock)…”, where the selector then, Page 14, Para. 7, lines 2-7, “By moving the selector 15 counterclockwise, said selector 15 will rotate…the control ring 34 so that the latter exerts a downward thrust on the sliding stopper 12 until reaching a first predetermined setpoint level.”, where when the lid is locked the selector can be moved to push the valve closed).
Chameroy does not disclose:
the lid locking mechanism comprising a rotatable ring comprising a first plurality of teeth configured to interact with a second plurality of teeth arranged on an edge of the cooking vessel.
However, Kim discloses, in the similar field of cookers with a cooking vessel and a lid, a lid locking mechanism that includes a rotatable ring with a first plurality of teeth (Page 3, Para. 1, lines 1-2, “The locking ring 40 is a, as the lower end surface is being jaws and the inner surface is formed by the open circular…”) and a cooking vessel with a second plurality of teeth (Page 3, Para. 1, lines 2-3, “…inner pot 70 tightening of the jaw 72 and corresponding jaw so that the lower end surface is formed with a plurality of lower end inner periphery…”), where the two sets of teeth can interact to lock the lid to the vessel (Page 2, Para. 5 from end, lines 2-3 from end, “…top locking ring (40) for supporting a rotatable state by the heating plate 50 and the upper heating plate 50…”, where the locking ring is similarly shown as the locking rotating body 120, where 120 has jaws or teeth and rotates, Page 7, Para. 3, lines 3-4, “…rotate the locking rotor (120), the entire 120, the locking time and to be locked to the flange 111 of the pressure cooker (110).”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the radially slidable locking elements 3A and 3B from Chameroy to use the locking rotating body with jaws or teeth as taught by Kim.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a locking mechanism that can contain food contents under pressure, as stated by Kim, Page 6, Para. 1, lines 1-2, “…the steam can press the seal member 130 on the upper surface of the inner pot.”, where the flanges prevent the upward force from the steam to open the cooker, Page 5, Para. 4, lines 3-4, “This flange 111 has a shape that protrudes outward, is configured to be locked to the locking rotating body (120).”. Further, Chameroy discloses that although the locking means uses the elements 3A and 3B, other types of locking means are also possible, Page 5, Para. 1, lines 1-2, “Other types of locking means 1 mobile unlocking are also possible, without departing from the scope of the invention.”. Thus, since Kim discloses another lid locking means that is known within the field of cooking devices, it would be obvious for one of ordinary skill in the art to make the replacement after seeing that the lid locking mechanism in Chameroy was not limited to elements 3A and 3B.

	Regarding claim 2, modified Chameroy teaches the apparatus according to claim 1, as set forth above, discloses wherein the lid locking mechanism comprises a lid locking member provided on the lid (Inherently disclosed in Chameroy, Page 5, last Para., lines 3 from end, “Such a jaw unlocking locking means 2…”, where “Other types of locking means 1 mobile unlocking are also possible…”) and movably mounted between a lid locking position (Inherently disclosed in Chameroy, Page 5, last Para., lines 11-13, “…two locking elements 3A, 3B mounted diametrically opposite on the cover 1 and designed to slide radially on the cover 1 between an extended position (illustrated in FIG. 2) corresponding to the lock, and a retracted position…”) in which the lid locking member is configured to cooperate with the housing in order to lock the lid in the closed position, and a lid release position (Inherently disclosed in Chameroy, Page 5, last Para., lines 3-4,  “The unlocking 1 unlocking means 2 is movable between a locking position (shown in Figure 3) and an unlocking position (shown in Figures 1 and 2) of the lid 1 relative to the tank.”) in which the lid locking member is configured to release the housing and to allow the lid to move into the open position.
	Regarding claim 3, modified Chameroy teaches the apparatus according to claim 2, as set forth above, discloses wherein the lid locking mechanism comprises a drive member configured to move the lid locking member from the lid locking position to the lid release position (Inherently disclosed in Chameroy, Page 2, Para. 4, lines 2-3, “…single and common control member for controlling both the locking 1 unlocking and decompression. This single and common control member is in the form of a rotary handle…”, where Page 11, Para. 2, line 11 from end, “…selector 15 cooperates indirectly with the drive pin 21, via a control member 24.”, where the drive pin is the driving member.).
	Regarding claim 4, modified Chameroy teaches the apparatus according to claim 3, as set forth above, discloses wherein the drive member is integral in rotation with the control member (Inherently disclosed in Chameroy, Page 11, Para. 2, lines 12-14 from end, “The cooperation of the selector 15 with the drive pin 21 to move the first transmission part 17 of at least said predetermined course mentioned above can be carried out directly or indirectly.”, where the drive pin 21 is connected to the selector 15 and control part 24 and will all rotate along with the lid).
	Regarding claim 5, modified Chameroy teaches the apparatus according to claim 3, as set forth above, discloses wherein the drive member is configured to immobilize the lid locking member in the lid release position when the control member is in the first control position (Inherently disclosed in Chameroy, Page 16, Para. 1, lines 13-16, “…a drive pin (21) mounted movably between an active position and an inactive position, said driving pin (21) being in its inactive position as long as the first transmission part (17) is not in its second position, and is in its active position when the first transmission part (17) is in its second position…”, where the drive pin does not move unless the selector forces it to move and since the drive pin is connected to the transmission part, causes the transmission part to be immobile; thus the lid has a locked and an unlocked stage where only through the selector can the stages be changed).
	Regarding claim 6, modified Chameroy teaches the apparatus according to claim 1, as set forth above, discloses wherein the control member is configured to be gripped manually in order to allow the user to handle the lid (Inherently disclosed in Chameroy, Page 7, last Para., lines 8-9, “…the selector 15 advantageously comprises at least a lever 16 to be grasped by the user…”).
	Regarding claim 7, modified Chameroy teaches the apparatus according to claim 1, as set forth above, discloses wherein the control member is rotatably mounted in relation to the lid (Inherently disclosed in Chameroy, Fig. 4, selector 15 is mounted on the lid, where when the lid rotates, the selector rotates along with the lid).
	Regarding claim 8, modified Chameroy teaches the apparatus according to claim 1, as set forth above, discloses further comprising at least one biasing element configured to bias the steam outlet valve towards the second valve position (Inherently disclosed in Chameroy, Page 6, last Para., lines 4-6 from end, “Advantageously, the pressure regulating member 7 comprises an elastic body (not visible in the figures) to tare said valve 10 and elastically return it to its closed position of the orifice 9…”).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chameroy et al. (FR 2958517 A1, hereinafter Chameroy) in view of Kim (KR 101256993 B1) and in further view of Naito et al. (CN 101238949 A, hereinafter Naito).
	Regarding claim 9, modified Chameroy teaches the apparatus according to claim 1, as set forth above, discloses a rod to move the valve to an open position (Inherently disclosed in Chameroy, Page 6, last Para., lines 9-11 from end, “The head is advantageously extended by a rod, which finally blooms into a tail 11 whose diameter is greater than that of the stem. The valve 10 is permanently subjected to an elastic restoring force which remembers it in its closed position.”) when the control member is in the second position (Inherently disclosed in Chameroy, Page 12, Para. 2, lines 2 from end, “…selector 15 is itself moved from its first position (corresponding to the lock)…”, where the selector has a predetermined position, Page 13, Para. 3, lines 4-7, “…the selector 15 is advantageously designed on the one hand to adopt at least one predetermined position in which it forces the calibrated valve 10 to adopt a release position of the orifice 9 allowing the communication of the inside of the enclosure with the outside…”).
Modified Chameroy does not disclose:
comprising a valve piston configured to move the steam outlet valve into the first valve position when the control member is moved into the second control position.
However, Naito discloses, in the similar field of valves for venting excess gas in domestic cooking apparatuses, a valve piston to move the steam outlet valve to a first position or an open position ( Page 7, last Para., lines 3-5, “…the pressure valve release mechanism 18 by plunger 20 moving to move, and the ball 192 by the ball 192 moving to control valve hole 19 of opening and closing. the plunger 20 is formed by the piston rod…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pressure management system with the valve in modified Chameroy to include the valve piston as taught by Naito.
Regarding the valve piston feature, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Chameroy already discloses a rod to move the valve 10 into an open position. Naito then discloses more specifically a piston that allows the valve to be opened. Since pistons include rods, both these features would serve the same end-result of pushing the valve to an open position and can be considered interchangeable. 
	Regarding claim 10, modified Chameroy teaches the apparatus according to claim 9, as set forth above, discloses wherein the valve piston is mounted on the lid (Inherently disclosed in teaching from Naito, Fig. 2, where the piston 20 is located on the lid; and disclosed in Chameroy where the rod that moves valve 10 is also located on the lid).

Claims 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chameroy et al. (FR 2958517 A1, hereinafter Chameroy) in view of Kim (KR 101256993 B1) and in further view of Huang et al. (CN 109463999 A, hereinafter Huang).
	Regarding claim 11, modified Chameroy teaches the apparatus according to claim 1, as set forth above.
Modified Chameroy does not disclose:
further comprising a heating device mounted on an inner surface of the lid, 
the heating device comprising a heating member configured to be located facing the food to be cooked received in the cooking vessel and to heat said food to be cooked when the lid is in the closed position.
However, Huang discloses, in the similar field of domestic cooking apparatuses that function as pressure cookers, a pressure cooker with a heating device on the inner surface of the lid (Specifically implementation manner, Para. 2, lines 2-3, “…baking pan cover 2 is provided with a heating tube 3…”), where the heating device has a heating member located facing the food when the lid is closed (Fig. 5, where the heating tube 3 is on the bottom of the top cover and facing the housing; Specifically implementation manner, Para. 5, lines 3 from end, “…cover motor 4 driven by the fan blades 5 rotate downwards blow hot air inner pot, inner pot is baking food, electric grill 6 rotating baking food, each part of the food ripening uniformity degree, after finishing baking, baking pan cover 2 can be opened.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid in modified Chameroy to include the heating device as taught by Huang. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing a pressure cooker apparatus to also have the ability to roast and bake food through functioning as a grill, as stated by Huang, Content of the invention, Para. 1, lines 1-4, “…a pressure cooker with baking function, based on the pressure cooker…provided with a heating pipe of baking pan cover…achieves not only can be used as cooker or used as a grill.”.
	Regarding claim 12, modified Chameroy teaches the apparatus according to claim 11, as set forth above.
Modified Chameroy does not disclose:
wherein the heating device comprises a closing element configured to at least partially close an access opening the cooking vessel when the lid is in the closed position, 
the heating member attached to the closing element.
However, Huang discloses the heating device having a closing element that at least partially closes the opening to the cooking chamber (Content of the invention, Para. 7, line 1, “…inner baking pot cover 22 connecting with a protective heating tube…”, where the inner pot cover 22 partially closes off the opening of the cooking vessel seen in Fig. 4) and where the heating device is attached to the closing element (Content of the invention, Para. 7, line 1, “…inner baking pot cover 22 connecting with a protective heating tube…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid of modified Chameroy to include the closing element configuration with the heating tube as taught by Huang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having an inner lid to hold components such as motors, fan blades, ect., above the heating element, as stated by Huang, Content of the invention, Para. 5, lines 1-2, “…upper wind radiating fan connected with the pot cover motor 4
the rotating shaft 7…”.
	Regarding claim 13, modified Chameroy teaches the apparatus according to claim 12, as set forth above.
Modified Chameroy does not disclose:
wherein the closing element and the cooking vessel define a cooking enclosure when the lid is in the closed position, 
the heating member configured to be placed in the cooking enclosure.
However, Huang discloses the closing element and cooking vessel forming a cooking chamber when the lid is closed (Abstract, lines 1-2, “…a pressure cooker body, the cooker body is hinged with a baking pan cover…”, where the inner pot cover is part of the pan cover and closes the body to allow for food to be cooked) and where the heating member is placed within the cooking chamber (Fig. 5, heating tube 3, where the heating tube is placed into the cooking body as the inner lid 10 closes with the main body and the heating tube is under the inner lid). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid in modified Chameroy to have the features and configuration as taught by Huang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having air flow from the top of the cooking chamber to allowed for grill functions as well as pressure cooking functions, as stated by Huang, Specifically implementation manner, Para. 6, line 2 from end, “…operating as grill, pot cover motor 4 drives the upper wind radiating fan 7 rotation…”.
	Regarding claim 15, modified Chameroy teaches the apparatus according to claim 12, as set forth above.
Modified Chameroy does not disclose:
wherein the steam outlet valve is mounted on the closing element.
However, Huang discloses that a steam outlet valve is mounted on the closing element (Content of the invention, Para. 6, lines 1-2, “…a vent hole 10 the inner baking pot cover 22 connected with each other.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the steam outlet valve from modified Chameroy to be in the location of the inner lid as taught by Huang. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having the ability to relieve the cooking chamber of excess heat, where the steam outlet valve from Chameroy would serve the same purpose as the vent hole from Huang, as stated by Huang, Content of the invention, Para. 5, lines 2-3, “…outer baking pot cover 21 is provided with a heat dissipating hole 8 radiating hole 8 is provided with baking pan cover 21…”, where the vent hole 10 is connected to the heating dissipating hole 8.
	Regarding claim 16, modified Chameroy teaches the apparatus according to claim 11, as set forth above.
Modified Chameroy does not disclose:
further comprising a locking mechanism configured to lock the heating device onto the lid.
However, Huang discloses that the heating device is connected and held to the lid (Content of the invention, Para. 7, line 1, “…inner baking pot cover 22 connecting with a protective heating tube 3…”, where the word connected means, ‘brought together or into contact so that a real or notional link is established, https://www.lexico.com/en/definition/connected; thus a ‘locking mechanism’ would constitute as creating a real link ). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid in modified Chameroy to include the feature of an inner lid and heating device as taught by Huang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of ensuring that the heating device or tube does not separate from the inner pot cover, as stated by Huang, Content of the invention, Para. 7, lines 1-2, “…inner baking pot cover 22 connecting with a protective heating tube 3 and lower fan blade 5 of net
11.”.
Furthermore, although Huang does not explicitly disclose that the heating tube is “locked” with the inner lid, it does state that the heating tube is connected which provides the meaning of a link being established.
	Regarding claim 17, modified Chameroy teaches the apparatus according to claim 1, as set forth above.
Modified Chameroy does not disclose:
further comprising a heating element arranged in the housing and is-configured to heat the cooking vessel.
However, Huang discloses the heating element is in the housing and can heating the cooking chamber (Specifically implementation manner, Para. 4, lines 4-5, “…heating tube [3], cover motor 4 driven by the fan blades 5 rotate downwards blow hot air inner pot, inner pot is baking food…”; Fig. 5, where the heating tube 3 is located below the inner cover and would be within the cooking housing). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the lid of modified Chameroy to include the heating element as taught by Huang.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing a pressure cooker apparatus to also have the ability to roast and bake food through functioning as a grill, as stated by Huang, Content of the invention, Para. 1, lines 1-4, “…a pressure cooker with baking function, based on the pressure cooker…provided with a heating pipe of baking pan cover…achieves not only can be used as cooker or used as a grill.”.
	Regarding claim 18, modified Chameroy teaches the apparatus according to claim 1, as set forth above, discloses a domestic cooking appliance (Inherently disclosed in Chameroy, Abstract, line 1, “…a cooking appliance forming a cooking chamber…”, where being that the device would be portable, it has been known in the art that portable cooking appliances usually use electricity through a power cord).
Modified Chameroy does not disclose:
wherein the cooking appliance is an electric cooking appliance.
However, Huang discloses that electricity is used in the pressure cooker (Abstract, line 5, “…a detachable electric grill…”, where the appliance uses electricity). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking appliance in modified Chameroy to use electricity as taught by Huang. 
Regarding the feature of using electricity in the cooking appliance, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Chameroy discloses a pressure cooking apparatus used in a domestic setting. Huang then discloses a similar domestic cooking apparatus that is uses electricity. Since both devices are used in a domestic setting, it would be implied that Chameroy’s appliance is capable of uses electricity because electricity is commonly available in domestic settings. However, even if such an implication cannot be made, the end result of Chameroy acting as a pressure cooker with the lid features as stated would not be impacted by the energy source.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chameroy et al. (FR 2958517 A1, hereinafter Chameroy) and in view of Kim (KR 101256993 B1) in view of Huang et al. (CN 109463999 A, hereinafter Huang) in further view of Go et al. (KR 20000007810 A, hereinafter Go).
	Regarding claim 14, modified Chameroy teaches the apparatus according to claim 12, as set forth above, discloses the closing element closing off access to the opening of the cooking vessel when the lid is closed (Inherently disclosed in teaching from Huang, Fig. 5, where inner baking pot cover 22 closes onto the cooking housing shown in Fig. 4)
Modified Chameroy does not disclose:
wherein the closing element is configured to seal the access opening of the cooking vessel when the lid is in the closed position.
However, Go discloses, in the similar field of electric domestic cooking apparatuses, a pressure rice cooker with a closing element under the lid that is configured to specifically seal the opening to the cooking vessel when the lid is closed (Page 2, Para. 5, lines 2-3, “When the lid 2 is closed, the upper hot plate 8 installed in the lid 2 seals the oven 4 and closes the inside of the main body 1.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the inner lid from modified Chameroy to include the sealing feature as taught by Go.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having an inner cover be able seal with the main cooking body to prevent leakage of food, as stated by Go, Page 2, Para. 5, lines 2-3, “When the lid 2 is closed, the upper hot plate 8 installed in the lid 2 seals the oven 4 and closes the inside of the main body 1.”, where to seal means to prevent anything from passing between the inner lid and the cooking chamber. 

Response to Arguments
Applicant’s arguments, see Pages 5-7, filed 09/20/2022, with respect to the rejection(s) of claim(s) 1-18 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendment and newly found prior art regarding a lid locking mechanism with a plurality of teeth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Wen et al. (CN 109431256 A, hereinafter Wen) discloses a similar teeth system, however a rotatable ring is not disclosed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
10/04/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761